Citation Nr: 0835669	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-41 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for amyloidosis, to include 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


HEARING ON APPEAL

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel



INTRODUCTION

The veteran served on active military duty from January 1968 
to May 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In the instant case, the medical evidence of record is 
insufficient for the purpose of adjudicating the veteran's 
claim for service connection for amyloidosis.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
medical evidence of record is insufficient, in the opinion of 
the Board, the Board must supplement the record by seeking an 
advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its 
ultimate conclusions).

The evidence contains a private medical record dated in 
January 2003, regarding a telephone call from D. Taylor, 
M.D., to the veteran.  Dr. Taylor stated:

Received monoclonal immunoelectropherisis 
results from PCP.  Reveals a large lambda 
light chain spike.  Thus light chain 
amyloidosis (AL) or light chain 
deposition disease and multiple myeloma 
are strongly suggested.  Both can cause 
infiltrating cardiac disease (amyloid 
protein more common). . . .  recommended 
that we proceed with endomyocardial 
biopsy for diagnosis.

In February 2003, a private medical record from G. Srkalovic, 
M.D., noted that in December 2002, a urine electrophoresis 
showed an M-spike.  Dr. Srkalovic also noted that in January 
2003, a right catherization with endomyocardial biopsy was 
consistent with amyloidosis with lambda light chains being 
present that were Congo red positive with green/red by 
refringence.  Dr. Srkalovic concluded that

the [veteran] will also need a bone 
marrow biopsy to evaluate the percentage 
of plasma cells in that this may be an 
overlapping process with multiple 
myeloma.  

Thereafter, in December 2004, a summary from the Cleveland 
Clinic Foundation provided a diagnosis dated in August 2004 
of multiple myeloma without remission.  

In a letter dated in June 2005, M. Gertz, M.D., stated:

Amyloidosis is as likely as not to be 
related to Agent Orange and multiple 
myeloma.  Multiple myeloma is 
questionable at this time, but the 
symptoms are so closely related that the 
diagnosis is regularly confused.  The 
diagnosis was made through heart biopsy, 
blood lab and urine testing and myeloma 
was suspected and treatment appropriate.  
Multiple myeloma is associated with 10% 
of amyloidosis patients.  At Cleveland 
Clinic, when Dr. Taylor did the heart 
biopsy in January of 2003, a dictation 
stated in the chart:  thus light chain 
amyloidosis (AL) or light chain 
deposition disease and multiple myeloma 
are strongly suggested.  Clonal plasma 
cells are found in his bone marrow 
estimated 5-10%.  Ten percent fits the 
definition of myeloma.

...Amyloid is closely related to multiple 
myeloma.


In a letter dated in June 2005, Dr. Taylor stated:

Amyloidosis is in the same "family" as 
multiple myeloma.  Primary amyloidosis 
(AL) is caused by excess production of 
immunoglobulin product from abnormal 
plasma cells.  It is malignant plasma 
cells that are responsible for the 
syndrome of multiple myeloma.  Therefore 
it is felt that multiple myeloma and 
primary amyloidosis represent different 
presentations of the same disease.  
Oftentimes it is difficult to find enough 
abnormal plasma cells to make a firm 
diagnosis of multiple myeloma.  Thus, it 
is my professional opinion that primary 
amyloidosis and multiple myeloma are in 
fact the same entity and multiple myeloma 
is as likely the cause of his amyloid 
heart disease and subsequent disability.

Accordingly, remand is required for an additional opinion, 
the bases upon which these opinions are based, and for 
clarification.  See Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before 
the Board contains insufficient medical information).  
Therefore, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
competent medical evidence of a multiple 
myeloma diagnosis and competent medical 
evidence that provides a relationship 
between multiple myeloma and amyloidosis.  
Based on his response, the RO must 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  Thereafter, the RO must request all 
pertinent clinical data and medical 
literature on which Dr. Taylor based his 
June 2005 opinion that primary 
amyloidosis and multiple myeloma are the 
same entity.  It is requested that Dr. 
Taylor specify which diagnostic tests, to 
include, but are not limited to, x-rays, 
magnetic resonance imaging scans, the 
percentage of plasma cells in the 
veteran's bone marrow biopsies, and serum 
and/or urine showing the presence of an 
abnormal protein, which indicate that a 
diagnosis of multiple myeloma is proper 
in the veteran's case.  Dr. Taylor is 
requested to provide any further 
information with regard to primary 
amyloidosis and multiple myeloma, 
particularly with regard to the veteran, 
which will assist the Board in its 
adjudication of his claim.  

3.  The RO must request all pertinent 
clinical data and medical literature on 
which Dr. Gertz based the June 2005 
opinion that amyloidosis is as likely as 
not to be related to Agent Orange and 
multiple myeloma.  It is also requested 
that Dr. Gertz provide the medical 
literature for the statement that 
multiple myeloma is associated with 10% 
of amyloidosis patients, and provide the 
clinical data which indicates that the 
veteran falls within this 10 percent of 
amyloidosis patients.  Dr. Gertz is asked 
to specify which diagnostic tests, to 
include, but are not limited to, x-rays, 
magnetic resonance imaging scans, the 
percentage of plasma cells in the 
veteran's bone marrow biopsies, and serum 
and/or urine showing the presence of an 
abnormal protein, which indicate that a 
diagnosis of multiple myeloma is proper 
in the veteran's case.  Dr. Gertz is 
requested to provide any further 
information with regard to primary 
amyloidosis and multiple myeloma, 
particularly with regard to the veteran, 
which will assist the Board in its 
adjudication of his claim.  

4.  Thereafter, the RO must obtain a VA 
medical opinion from the appropriate 
specialist(s) to determine whether the 
diagnosis of multiple myeloma is shown by 
the medical evidence of record.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner must describe any relationship 
between amyloidosis and multiple myeloma 
and must address the opinions of Dr. 
Taylor and Dr. Gertz in the June 2005 
letters.  If an opinion cannot be 
provided without further examination of 
the veteran, such an examination must be 
provided.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the report.  The 
rationale for all opinions expressed must 
be provided.  The report prepared must be 
typed.  

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  

6.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to 
service connection for amyloidosis must 
be readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

